     Case 8:15-cv-02034-JVS-JCG Document 1029 Filed 08/06/20 Page 1 of 2 Page ID
                                      #:70533
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JVS (JCGx)                                      Date   8/6/20

 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Special Master

             The Special Master has advised the Court that because of other matters on
her calendar, some related to the Covid-19 pandemic, she is resigning. The Special
Master has devoted over 700 hours to this matter, and with diligence and grace has
attempted to sort out with fairness and dignity the parties’ many and long-standing
contentious disputes. With reluctance and with great respect and thanks, the Court
accepts the Special Master’s resignation.

             Presently pending before the Special Master were objections at Docket Nos.
981, 994, 995. The parties are directed to advise the Court within seven days to what
extent the Court’s ruling at Docket No. 1028 has mooted some or all the disputes.

            Separately, the Court directs the parties to meet and confer and to submit
within seven days up to three names for the appointment of a new Special Master.
Absent agreement, the Court will directly appoint a new Special Master.

            The Court will address at a later time the impact of this event on the overall
scheduling of the case.



cc: The Honorable Rosalyn M. Chapman (Ret.)


                                                                                        0       :         0


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 8:15-cv-02034-JVS-JCG Document 1029 Filed 08/06/20 Page 2 of 2 Page ID
                                      #:70534
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                      Date     8/6/20

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 2 of 2
